    Case 2:19-cv-00040 Document 6-7 Filed in TXSD on 02/11/19 Page 1 of 3



 

 

 

 

 

 

                                       

                                       




                      EXHIBIT 35

 

 

 
         Case 2:19-cv-00040 Document 6-7 Filed in TXSD on 02/11/19 Page 2 of 3

                    Bruce Elfant, Travis County Tax Assessor‐Collector and Voter Registrar 

                                                                           FACT SHEET 

 
Travis County non‐U.S. citizen data obtained from the Texas Secretary of 
State and the Department of Public Safety  
Updated 2/7/2019 


TIMELINE 
Monday, Jan. 28, 2019: The Secretary of State’s office sent Travis County a list of 4,558 voter records 
that they identified as possible non‐citizens. Our office was advised to review the list and take action 
by sending letters asking for proof of citizenship. 

Tuesday, Jan. 29, 2019: The Secretary of State’s office informed Travis County by phone that the file 
included valid voter registration applications submitted to the Texas Department of Public Safety (DPS) 
by citizens. The state provided us with the code on these records to help us identify them for removal 
from the list. During this call, the Secretary of State’s office confirmed that the records we received 
may include voters who were not citizens at the time they applied for a driver’s license but have since 
become citizens. There is no code on these records to help us identify them for removal from the list.   

Wednesday, Jan. 30, 2019: Based on the information provided by the Secretary of State, Travis County 
identified and removed 645 records with a code to indicate that the most recent application came 
from the DPS.  

Friday, Feb. 1, 2019: Travis County completed an initial manual review of 993 voter registration 
records to determine if there is information that indicates the voter registered at a naturalization 
ceremony in Bexar or Travis County. As a result, Travis County identified and removed 656 records 
from the list.  

Monday, Feb. 4, 2019: Travis County identified and removed 94 duplicate records from the list.  

Wednesday, Feb. 6, 2019: Travis County completed a manual review of 546 voter registration records 
with a code that indicated the most recent action was a clerical change initiated by our office. The 
images were searched to determine if there is information in the record that indicates the voter 
registered at a naturalization ceremony in Bexar or Travis County. As a result, Travis County identified 
and removed 212 records from the list bringing the total voters with proof of naturalization to 868.  

 
         Case 2:19-cv-00040 Document 6-7 Filed in TXSD on 02/11/19 Page 3 of 3
    Travis County non‐U.S. citizen data obtained from the Texas Secretary of State – updated                  2 

 

                                          Record Review Progress 
              Non‐citizen list provided to Travis County by the Secretary of State             4,558 

              Voters removed after verification that a valid application was 
                                                                                                 645 
              submitted to DPS by a citizen 

              Voters removed after verification that a valid application was 
                                                                                                 868 
              submitted at a naturalization ceremony in Bexar or Travis County  

              Duplicate voters removed                                                             94 

              Records still being researched                                                   2,951 


NEXT STEPS 
       Records will be reviewed by our office in an attempt to identify citizens and remove them from the list 
        provided by the Secretary of State. This includes trying to determine if the voter became a citizen after 
        applying for a driver’s license but prior to registering to vote.   
       There are other codes in the Secretary of State’s data that will assist us with sorting records in order to 
        analyze them. However, the initial sorting process will lead to a manual review by a member of our 
        team. This review will allow us to compare the dates of each action taken by the voter and view every 
        scanned application.  
       The Tax Office does not know how long it will take us to complete this process. It will largely depend on 
        what information we are able to locate to make the comparisons and what we find in the data. 
        Examples of our manual review to remove citizens from the list include: 
            o Determining if there is a valid voter registration record coded from DPS that was superseded by 
                another action, such as an address change. 
            o Determining if the voter was registered by a Volunteer Deputy Registrar at a naturalization 
                ceremony in Travis County. 
            o Determining if the Travis County voter was registered at a naturalization ceremony in Bexar 
                County; Bexar County indicated this on the application forwarded to our office.   
            o Determining if there are data entry errors where applicants checked the non‐citizen box and 
                were entered into the voter registration system. The Texas Secretary of State verified the voter, 
                resulting in an erroneous registration.  
            o Determine if there are other agencies with available citizenship information that can be 
                compared to existing voter registration records.  
